DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Claims 11-27 are pending and have been examined on the merits.

Objections to the Claims and Specification
Claims 11 and 23 are objected to because of the following informalities: 
In claims 11 (at line 7) and 23 (at line 6), the claims recite the term “helianthus annus” , however, should recite the genus term and species spelling as follows:  	--Helianthus annuus-.
The disclosure is objected to for reciting the same informalities.  
Please note the above are considered necessary grammatical corrections; however, is not exhaustive of all possible informalities, as examination is not made for the purpose of securing grammatical perfection. (See MPEP 601.01(g)). Appropriate correction is required.

	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 11-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hines et al (US 2010/0246573 A1).
The instant claims are drawn to a formulation and method of administering to skin of a subject in need thereof a composition comprising:
Linum usitatissimum (flax) seed extract: 
hydrolyzed algin; 
glycerin; 
cetyl alcohol; 
Helianthus annuus (sunflower) seed oil; 
xanthan gum; 
bisabolol; and 
phenoxyethanol.
Hines teaches a compositions and components thereof which “can be incorporated into all types of vehicles. Non-limiting examples of suitable vehicles include emulsions (e.g., water-in-oil, water-in-oil-in-water, oil-in-water, oil-in-water-in-oil, oil-in-water-in-silicone emulsions), creams, lotions, solutions (both aqueous and hydro-alcoholic), anhydrous bases (such as lipsticks and powders), gels, and ointments or by other method or any combination of the forgoing as would be known to one of ordinary skill in the art (Remington's, 1990)” ([0057]); see instant claims 12-16, 24-72), and additionally formulating into “ a moisturizer, a cream, a lotion, a skin softener, a foundation, a night cream, a lipstick, a cleanser, a toner, a sunscreen, a mask, or an anti-aging product” [0027,0059], and assessed for effectiveness, including applying to facial skin and determining dryness, smoothness, “depth, shallowness and the total number of superficial facial lines (SFLs)”, surface contour [0099-0112] and ‘756 at claims 11-17, and “dermatitis (including, but not limited to seborrheic dermatitis, nummular dermatitis, contact dermatitis, atopic dermatitis, exfoliative dermatitis, perioral dermatitis, and stasis dermatitis), psoriasis, folliculitis, rosacea, acne, impetigo, erysipelas, erythrasma, eczema, and other inflammatory skin conditions” [0017] (see instant claims 17, 18). Hines et al further teaches as useful therewith: vehicles and/or additional ingredients in the (topical skin care) formulations thereof include (a) Linum usitatissimum [0058,0060];  Hines additionally teaches as useful therewith cosmetic ingredients including (g) bisabolol [0061], UV absorption agents [0063]; moisturizing agents including (c) glycerin [0065-0067] and (e) Helianthus annuus (sunflower) [0067]; structuring agents an emulsifiers including (d) cetyl alcohol [0070-0073]; thickening agents including gums and including among algin, (b) alginic acid (hydrolyzed algin), (f) xanthan gum, and mixtures thereof [0080-0086]; and preservatives including (h) phenoxyethanol [0087-0088]. 
The instant claims differ in that that cited reference teaches the ingredients useful in the composition however does not recite (does not anticipate under 35 USC 102) the administering the combination of (a)-(h) (herein “the claimed composition” in the process). It would have been obvious to have provided the claimed composition, because the prior art teaches that each of the components and their functions were individually known and useful in the composition and in skin treating compositions. One would have been motivated to have provided the component materials because the reference embraces that mixtures and combinations thereamong and further recites functions beneficial (additional motivation to provide therein), for example, as cosmetics, thickening, preservative, moisturizing, etc, and because the reference is in the same field of endeavor as the instant claimed invention (methods of treating skin and topical skin care compositions therefor). 
Hines et al is relied upon for the reasons discussed above.  If not expressly taught thereby, based upon the overall beneficial teaching provided by this reference with respect to treating skin topically and compositions and component materials therefor, in the manner disclosed therein, the adjustments of particular conventional working conditions (e.g., determining one or more suitable component material combination thereamong including among L. usitatissimum seed extract, hydrolyzed algin, glycerin, cetyl alcohol, H. annuus seed oil, xanthan gum, bisabolol, and phenoxyethanol, and amounts/proportions/dosing ranges in which to perform such a therapeutic topical administration), is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan, especially in the absence of evidence to the criticality or some unexpectedly improved effect over the expected skin-therapeutic effects flowing from the teachings of Hines et al.
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

 	Please note, since the Office does not have the facilities for examining and comparing Applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the product of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), and “as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J KOSAR/Primary Examiner, Art Unit 1655